Citation Nr: 1636327	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-25 070A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran failed to appear for a January 2015 videoconference hearing.  He subsequently requested a new hearing, however in June 2015 his request was denied based on a finding of no good cause shown.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issues on appeal were previously remanded by the Board in a June 2015 decision.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2015, the Board remanded the claims on appeal for additional development.  
The claim relating to the Veteran's lumbar spine required a supplemental VA medical opinion and the claim relating to the Veteran's right ankle required a VA examination.  

The supplemental VA medical opinion for the lumbar spine was never obtained.  Therefore, the Board finds that the RO failed to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  A supplemental VA medical opinion pertaining to the lumbar spine should be obtained on remand.

The RO did schedule the Veteran for an August 2015 VA examination for his right ankle disorder, however the Veteran failed to report.  Telephone correspondence from several days before the examination date shows that the Veteran requested for the examination to be rescheduled as he would not be able to attend due to a death in his family.  Accordingly, the Board finds that good cause for rescheduling the examination has been shown.  See 38 C.F.R. § 3.655 (2015).  On remand, a new examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion pertaining to the nature and etiology of the Veteran's lumbar spondylosis.  The opinion should be authored by the examiner who conducted the December 2010 VA examination or, if unavailable, it may be authored by another qualified medical professional.  The author is asked to review the claims file in conjunction with the writing of the opinion.  If the author cannot provide an opinion without re-examining the Veteran, then an examination should be scheduled.

After reviewing the record again, respond to the following:

Consider the Veteran's complaints of low back pain in service, to include March 1980, April 1980, June 1981, March 1984, and October 1984, and comment on whether it changes the December 2010 opinion.

A complete rationale must be provided; the examiner should not simply answer "yes" or "no" without providing an explanation for the conclusion.  The rationale should discuss the pertinent evidence of record, to include lay statements such as those offered by the Veteran.

2.  Schedule the Veteran for a VA examination to evaluate the nature and etiology of his right ankle disorder.  The entire claims file must be reviewed in conjunction with the examination.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it had its onset during or is otherwise related to the Veteran's active military service.  In this regard, the examiner should specifically comment on the following:

* June 1979 service treatment records which show that he complained of twisting his right ankle.
* May 1980 service treatment records which show that he complained of a right knee and foot problem.
* A post-service right ankle surgery in 1990.
* Multiple right ankle twisting injuries in June 2010 and September 2010.

A complete rationale must be provided.  The rationale must discuss the pertinent evidence of record, to include lay statements offered by the Veteran.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

